                          IN THE UNITED STATES DISTRICT COURT
                        N'OR THE SOUTHERN DISTRICT OF  ALABAMA                              F/Go
                                                                                                   tN 6n€v
                                   SOUTHERN DIVISION
                                                                                                             coL/&r
UNITED STATES OF AMERICA                          t                                           UUII
                                                                                                     27
v
                                                  *
                                                  *
                                                  *
                                                  *
                                                          CRIM. NO.
                                                          usAo No.    18R00024                     -"'tk  zo0

HSIN PO WANG,                                             VIOLATIONS:       18 U.S.C. $ 371
   o.k.a.r '68obby"                               *                          18 U.S.C. $ 1es6(h)
                                                  :r
JUN WAI\G,                                                                   Forfeiture Notice
    a,k.a., otl.ena"                              *
YINGYAI{ RUAN,                                    *       FILED UNDER SEAL
    a.k,a.r ttStella"                             *
YAN LI                                            t
    a.k.a., ooTina'                               *

                                              ORDER

        This matter is before the Court on the United States' Motion to Keep the Indictment Sealed in

the above captioned matter. The Court, after having considered the motion and finding that the best

interests of this case will be served by keeping the indictment sealed pending the defendants', HSIN

PO WANG, o,k.a.r "Bobby", JUN WAI\G, a.k,a.r "Lena", YINYAI{G RUAN, a.k.a., "Stella", and

YAN LI, a.k,a,, ((Tina,   arrests, hereby

        ORDERS that the Indictrnent in this case, this motion and Order be and remain sealed until

the defendants, HSIN PO WANG, a,k.a.r "Bobby", JUN WANG, a.k.a., "Lena", YINYAI{G

RUAN, a.k.a.r "Stella", and YAN Ll, a.k.a.r ttTina, are arrested.

        IT IS FURTHER ORDERED that the United States notify                the Clerk once the defendants,

HSIN PO WANG, A,k.o,, o'Bobby", JUN WANG, a.k.a.r'oLena", YII\TYANG RUAN, o,k.a.,
                              (oTina,
"Stella", and YAN Ll, a.k.a.,         have been arrested and that the Indictment may be unsealed at

that time without fuither Order from the Court.

        DONE AND ORDERED this                          day ofJune, 2019.




                                                  UNITED             MAGISTRATE JUDGE
